         Case 1:20-cv-03090-LMM Document 30-4 Filed 02/12/21 Page 1 of 2
                                                              Torts Law Group


VA               U.S. Department of Veterans Affairs
                 Office of General Counsel
                                                              1010 Delafield Road
                                                              Pittsburgh, PA 15215

                                                              Telephone: (202) 738-2920

                                                              In Reply Refer To: GCL 351356
 7015   1520   0002    3719   9390
  Via Certified Mail

    I
  May 14, 2020


  Tom Jacob
  National Trial Law
  7500 Rialto Blvd; Bldg. 2 Ste 250
  Austin, TX 78735

        Re:      Administrative Tort Claim - Tommy Byrd

  Dear Mr. Jacob:

  The Department of Veterans Affairs (VA) has thoroughly investigated the facts and
  circumstances surrounding Tommy Byrd's administrative tort claim. Our adjudication of
  the claim included a review of the medical records and a review of the claim by medical
  reviewers who were not involved in Mr. Byrd's care.

  The Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b) and 2671-2680, under
  which you filed the claim, provides for monetary compensation when a Government
  employee, acting within the scope of employment, injures another by a negligent or
  wrongful act or omission. Medical negligence means there was a breach in the
  standard of care and that breach proximately caused an injury. The standard of care is
  the level at which similarly qualified medical professionals would have managed the
  care under the same or similar circumstances.

  Our review concluded there was no negligent or wrongful act on the part of an
  employee of the Department of Veterans Affairs (VA) acting within the scope of
  employment that caused compensable harm. Accordingly, we deny the claim.

  If you are dissatisfied with the denial of the claim, you may file suit directly under the
  FTCA, 28 U.S.C. §§ 1346(b) and 2671-2680. The FTCA provides that when an agency
  denies an administrative tort claim, the claimant may seek judicial relief in a Federal
  district court. The claimant must initiate the suit within six months of the mailing of this
  notice as shown by the date of this denial (28 U.S.C. § 2401 (b)). In any lawsuit, the
  proper party defendant is the United States, not the Department of Veterans Affairs.

  Please note that FTCA claims are governed by a combination of Federal and state
  laws. Some state laws may limit or bar a claim or lawsuit. VA attorneys handling FTCA




                                        NTL -004787
            Case 1:20-cv-03090-LMM Document 30-4 Filed 02/12/21 Page 2 of 2




claims work for the Federal government and cannot provide advice regarding the impact
of state laws or state filing requirements.

Sincerely,

'J:::
  'U4te,t   ~


Kristen Nelson
Deputy Chief Counsel




                                           2
                                     NTL -004788
